DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 07/21/2019 canceling claims 3 and 4 and amending claims 1, 5 and 19. Claims 1, 2 and 5 – 20 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/25/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gabrielle Gelozin on 06/01/2021.
The application has been amended as follows: 
Claims 1, 17 and 19 have been amended to - -

1. (Currently amended) a fuel injector for a turbomachine, comprising: 
an outer heat shield configured to sit on and/or within a combustor dome to orient the fuel injector relative to the combustor dome and/or a fuel manifold, wherein an inner surface of the outer heat shield includes an outer heat shield seal surface; 
 at a location upstream of a downstream end of an inner heat shield; 
a fuel distributor seated on and/or at least partially within the fuel prefilmer, wherein an inner surface of the fuel distributor includes a distributor seal surface; and 
[[an]] the inner heat shield seated at least partially within the fuel distributor, wherein an outer surface of the inner heat shield includes an inner heat shield seal surface configured to mate with the distributor seal surface such that the inner heat shield seats on

17. (Previously withdrawn and Currently amended) A method of sealing fluid flow in a fuel injector for a turbomachine, comprising: seating a fuel prefilmer at least partially within an outer heat shield of the fuel injector such that a prefilmer seal surface of the fuel prefilmer seats on, configured to mate with, and in contact with, [[and]] an outer heat shield seal surface of the fuel injector such that the prefilmer seal surface is configured to allow the seal surfaces  at a location upstream of a downstream end of an inner heat shield;
wherein an inner surface of the outer heat shield includes the outer heat shield seal surface, wherein an outer surface of the fuel prefilmer includes the prefilmer seal surface,
wherein the fuel injector further comprises a fuel distributor seated on and/or at least partially within the fuel prefilmer, wherein an inner surface of the fuel distributor includes a distributor seal surface, 
wherein the inner heat shield is seated at least partially within the fuel distributor, wherein an outer surface of the inner heat shield includes an inner heat shield seal surface configured to mate with the distributor seal surface such that the inner heat shield seats on the distributor seal surface and such that the inner heat shield seal surface is configured to slide relative to the distributor seal surface, and
wherein the outer heat shield is configured to sit on and/or within a combustor dome to orient the fuel injector relative to the combustor dome and/or a fuel manifold.

19. (Currently amended) A fuel injector for a turbomachine, comprising: 
an outer heat shield configured to sit on and/or within a combustor dome to orient the fuel injector relative to the combustor dome and/or a fuel manifold, wherein the outer heat shield includes a combustor mounting structure and wherein an inner surface of the outer heat shield includes an outer heat shield seal surface; 
a fuel prefilmer seated at least partially within the outer heat shield, wherein an outer surface of the fuel prefilmer includes a prefilmer seal surface configured to mate  at a location upstream of a downstream end of an inner heat shield; 
a fuel distributor seated on and/or at least partially within the fuel prefilmer, wherein an inner surface of the fuel distributor includes a distributor seal surface; and 
[[an]] the inner heat shield seated at least partially within the fuel distributor, wherein an outer surface of the inner heat shield includes an inner heat shield seal surface configured to mate with the Application No. 15/949,7876Docket No.: 1510801.851US1 distributor seal surface such that the inner heat shield seats on

Allowable Subject Matter
Claims 1, 2 and 5 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Bretz (Pub. No. US 20090255258 A1) does not teach in combination with the other claim limitations:
In the independent claim 1, a fuel injector for a turbomachine comprising an outer heat shield configured to sit on and/or within a combustor dome to orient the fuel injector relative to the combustor dome and/or a fuel manifold;

wherein an inner surface of the fuel distributor includes a distributor seal surface; and 
the inner heat shield seated at least partially within the fuel distributor, wherein an outer surface of the inner heat shield includes an inner heat shield seal surface configured to mate with the distributor seal surface such that the inner heat shield seats on the distributor seal surface and such that the inner heat shield seal surface is configured to slide relative to the distributor seal surface.
In the independent claim 17, a method of sealing fluid flow in a fuel injector for a turbomachine comprising such that the prefilmer seal surface is configured to allow the seal surfaces to slide in contact relative to one another in both a radial and axial direction at a location upstream of a downstream end of an inner heat shield;
wherein an inner surface of the fuel distributor includes a distributor seal surface, 
wherein the inner heat shield is seated at least partially within the fuel distributor, wherein an outer surface of the inner heat shield includes an inner heat shield seal surface configured to mate with the distributor seal surface such that the inner heat shield seats on the distributor seal surface and such that the inner heat shield seal surface is configured to slide relative to the distributor seal surface, and
wherein the outer heat shield is configured to sit on and/or within a combustor dome to orient the fuel injector relative to the combustor dome and/or a fuel manifold.
In the independent claim 19, a fuel injector for a turbomachine comprising the outer heat shield configured to sit on and/or within a combustor dome to orient the fuel injector relative to the combustor dome and/or a fuel manifold, wherein the outer heat shield includes a combustor mounting structure;
such that the prefilmer seal surface is configured to allow the seal surfaces to slide relative to one another in both a radial and axial direction at a location upstream of a downstream end of an inner heat shield
wherein an inner surface of the fuel distributor includes a distributor seal surface; and 
the inner heat shield seated at least partially within the fuel distributor, wherein an outer surface of the inner heat shield includes an inner heat shield seal surface configured to mate with the Application No. 15/949,7876Docket No.: 1510801.851US1 distributor seal surface such that the inner heat shield seats on the distributor seal surface and such that the inner heat shield seal surface is configured to slide relative to the distributor seal surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741